Exhibit 10.1

Semtech Corporation

Summary of Named Executive Officer Compensation

Set forth below is a summary of the Company’s compensation arrangements with its
Named Executive Officers, as defined by applicable SEC regulations, including
(i) former Chief Executive Officer Jason L.Carlson who left the Company on
September 27, 2005 and (ii) Chairman of the Board John D. Poe, who served as
Acting Chief Executive Officer from September 27, 2005 until April 3, 2006.

Although the Company’s new Chief Executive Officer, Mohan R. Maheswaran, is not
a Named Executive Officer for fiscal year 2006 under SEC rules, information
regarding his compensation is presented due to his position with the Company
effective April 3, 2006. For purposes of this exhibit, the term “Named Executive
Officers” includes Mr. Maheswaran. The following commentary regarding
Mr. Maheswaran’s compensation is qualified in its entirety by the offer letter
filed as Exhibit 10.1 to the Form 8-K filed by the Company on March 14, 2006
(“Offer Letter”).

All of the Named Executive Officers are employed on at-will basis and their
compensation and employment status may be changed at any time at the discretion
of the Company.

Base Salary

The following table sets forth the base salaries of the Named Executive Officers
at the end of fiscal year 2006 (or when last employed during fiscal year 2006)
and as established by Compensation Committee (“Committee”) of the Board of
Directors in fiscal year 2007. The Committee noted that Mr. Wilson’s last base
salary adjustment was effective in September 2002 and that the base salaries of
the other Named Executive Officers receiving increases had been in effect since
November 2003.

 

Name

  

Fiscal Year 2006

Base Salary

  

Current

Base Salary

Mohan R. Maheswaran

    President and Chief Executive Officer

     —      $ 400,000

David G. Franz

    Chief Financial Officer

   $ 215,057    $ 222,000

Paul D. Peterson

    Vice President, Sales and Marketing

   $ 215,004    $ 230,000

Jeffrey T. Pohlman

    Vice President, Protection Products

   $ 180,198    $ 205,000

John M. Wilson

    Vice, President, Power Management Products

   $ 200,078    $ 205,000

Jason L. Carlson

    Former Chief Executive Officer

   $ 350,000      —  

John D. Poe 1

    Acting Chief Executive Officer

   $ 600,000    $ 600,000

--------------------------------------------------------------------------------

1 Mr. Poe, Chairman of the Board, served as acting Chief Executive Officer on an
interim basis from September 27, 2005, until April 3, 2006 when Mr. Maheswaran
assumed the role. Mr. Poe will remain in a paid advisory capacity through
April 28, 2006 to assist in the transition. Mr. Poe is paid $50,000 per month
for these services. After April 28, 2006 this remuneration will cease and he
will revert to serving the Company solely in his role as Chairman of the Board.
Annualized information is included here for the sake of comparison, even though
Mr. Poe will have received the $50,000 monthly remuneration for only about seven
months.



--------------------------------------------------------------------------------

Cash Bonus

Named Executive Officers are eligible to participate in the Company’s Cash Bonus
Incentive Plan (“Bonus Plan”) A brief summary of the material elements of the
Bonus Plan, as amended and restated as of January 30, 2006, is attached as
Exhibit 10.1 to the Form 8-K filed by the Company on March 1, 2006. The Bonus
Plan is based on annual performance; the Company does not maintain a long-term
performance plan.

Incentive Compensation Paid in Fiscal Year 2007 for efforts in Fiscal Year 2006

The Committee approved incentive compensation awards under the Bonus Plan as it
existed during fiscal year 2006 (see Exhibits 10.1 and 10.19 to the Company’s
annual report on Form 10-K filed on April 15, 2005) for the following Named
Executive Officers for efforts during fiscal year 2006 (January 31, 2005 through
January 29, 2006):

 

Name

   Bonus    Percent of
Target Bonus     Percent of Base
Salary1  

Mr. Franz

   $ 56,829    38 %   26 %

Mr. Peterson

   $ 70,000    47 %   33 %

Mr. Pohlman

   $ 151,366    120 %   84 %

Mr. Wilson

   $ 62,867    45 %   31 %

Mr. Carslon2

     —      —       —    

Mr. Poe3

     —      —       —    

--------------------------------------------------------------------------------

1 Base salary in effect during fiscal year 2006.

2 Under the Agreement and Release entered into by he Company and Mr. Carlson in
October 2005, Mr. Carlson was not entitled to any bonus under the Bonus Plan for
services in fiscal year 2006. For more information, see the Company’s reports on
Form 8-K filed on October 3, 2005 and October 14, 2005.

3 The Committee previously determined the monthly fee paid to Mr. Poe for
serving as acting CEO to be all inclusive; thus he was not eligible for an award
under the Bonus Plan

Incentive Compensation for Efforts in Fiscal Year 2007

The Committee has established a bonus pool for incentive compensation to be
earned in fiscal year 2007 and has made other determinations as contemplated by
the Bonus Plan to correlate bonuses, including the CEO’s bonus, with performance
against the Company’s annual business plan on a Company-wide and business unit
basis.

The following Named Executive Officers are eligible to earn the minimum, target,
and maximum bonus awards under the Bonus Plan during fiscal year 2007 as
specified below

Incentive Awards as Percentage of Base Salary

 

    

Minimum1

   Target     Maximum2  

Mr. Maheswaran

   50% pro-rated    125 %   256.25 %

Mr. Franz

   0    75 %   153.75 %

Mr. Peterson

   0    90 %   184.50 %

Mr. Pohlman

   0    75 %   153.75 %

Mr. Wilson

   0    75 %   153.75 %

Mr. Poe 3

   —      —       —    

--------------------------------------------------------------------------------

1 The Bonus Plan does not guarantee a minimum award for any participant.
However, Mr. Maheswaran’s Offer Letter guarantees him a minimum bonus for fiscal
year 2007 equal to 50% of his base salary, pro-rated for the number of months
employed during fiscal year 2007.



--------------------------------------------------------------------------------

2 The maximum award any participant may receive under the Bonus Plan is 205% of
the target award.

3 The Committee previously determined the monthly fee paid to Mr. Poe for
serving as Acting CEO to be all inclusive; thus he is not eligible for an award
under the Plan for services in Fiscal Year 2007.

As in fiscal year 2006, each of Named Executive Officers will have individual
performance goals established on a quarterly basis related to specific
technical, operational, financial, and/or managerial matters.

Deferred Compensation

In fiscal year 2004, the Company has established a non-qualified deferred
compensation plan, known as the Executive Compensation Plan (“EC Plan”).
Executives selected by the Committee, including Named Executive Officers, may
defer up to 100% of their compensation, as defined by the EC Plan, for later
distribution on the date or dates selected by the participant or on other dates
specified by the EC Plan. The EC Plan documents are attached as Exhibits 10.12,
0.13, and 10.14 to the Company’s Annual Report on Form 10-K for the fiscal year
ended January 25, 2004.

As currently implemented, participants may defer only base salary and the
Company matches dollar for dollar up to the first 20% of employee contributions
for the Chief Executive Officer, Chief Financial Officer, and Chief Operating
Officer positions; up to the first 15% for participants at the Vice President
level; and up to the first 10% for other participants. Amounts deferred by the
participants are immediately vested. Company matching contributions vest over
four years.

The Company does not guarantee any rate of return on the compensation deferred
by participants or on the matching contributions. Indeed, the participants may
lose all or a portion of their deferred compensation or match. The deferred
compensation and match are credited with earnings and investment gains and
losses that mirror investments chosen by the participants from a selection of
investment vehicles offered by the third-party plan provider. Amounts credited
to participant accounts are not actually invested in these vehicles. Rather,
participants are general creditors of the Company. The Company has purchased
whole life insurance on the lives of certain of the participants that is
intended to cover a majority of the payments expected to be made under the EC
Plan. These policies are held by a grantor trust that was established in
connection with the EC Plan. See footnote 12 to the Company’s consolidated
financial statements.

Information regarding fiscal year 2006 EC Plan matching contributions for the
Named Executive Officers will be included in the Company’s Definitive Proxy
Statement in connection with its annual meeting of shareholders to be held on
June 15,2006.

Stock Options

The Company has various stock option plans that provide for granting options to
purchase shares of the Company’s common stock to employees, including the Named
Executive Officers. The plans provide for the granting of options that meet the
Internal Revenue Code qualifications to be incentive stock options, as well as
nonstatutory options. Under these plans, the option price must be at least equal
to the fair market value of the Company’s common stock at the date of the grant.
Most options now outstanding expire within ten years from the date of grant and
vest in equal annual increments over three to four years from the date of grant.
Most options granted to employees prior to October 3, 2001 will vest and become
exercisable upon a change in control, as defined in the plans. All options
granted to employees after October 3, 2001 will vest and become exercisable
following a change in control only if, within one year, the employee is either
terminated without cause or subject to a constructive termination.

The Company has also issued some stock options outside of any plan, including
inducement options awarded as recruitment incentives to Named Executive
Officers. As an inducement to join the company in April 2006, Mr. Maheswaran was
awarded a, time-vested option for 250,000 shares of the Company’s common stock
(“Shares”) and a performance-vested option for 250,000 Shares. The terms and
conditions of these inducement options are set forth in the option award
agreements filed as exhibits to the Form 8-K filed by the Company on April 5,
2006.



--------------------------------------------------------------------------------

Information regarding stock options awarded to the Named Executive Officers,
including options awarded in fiscal year 2006, will be included in the Company’s
Definitive Proxy Statement in connection with its annual meeting of shareholders
to be held on June 15, 2006.

Restricted Stock

As an inducement to join the Company, Mr. Maheswaran was awarded a time-vested
restricted stock award for 100,000 Shares. The terms and conditions of this
restricted stock award are set forth in the award agreement filed as an exhibit
to the Form 8-K filed by the Company on April 5, 2006.

Benefit Programs Available to Employees Generally

The Named Executive Officers are eligible to participate in broad-based benefit
programs generally available to the Company’s salaried employees, including
health, disability and life insurance programs and a qualified 401K plan.

Other

Semtech does not provide Company cars to the Named Executive Officers. However,
each Named Executive Officer is paid a monthly car allowance of $637.50, which
includes an allowance for maintenance and insurance, and is reimbursed for
actual gasoline expenses.

The Company provides cellular telephones and/or other communication devices to
the Named Executive Officers and certain other employees for business use. The
Company permits personal use of these items without reimbursement. The
incremental cost to the Company, if any, is negligible.

Mr. Franz receives one week of paid vacation in addition to paid vacation based
on the schedule that applies to employees generally. Mr. Maheswaran is entitled
to four weeks annual vacation, which is two weeks more than generally received
by U.S. employees with less than five years of service.

As set forth in greater detail in the Offer Letter, Mr. Maheswaran will receive
relocation assistance, including a gross-up to offset any tax liability for any
imputed income, and reimbursement of up to $15,000 for legal fees in connection
with negotiation of the Offer Letter.

Termination of Employment

All of the Named Executive Officers, including the Chief Executive Officer, are
employed on at-will basis and their compensation and employment status may be
changed at any time at the discretion of the Company.

As an inducement for Mr. Carlson to join Semtech in fiscal year 2003, the
Company agreed that should his services be terminated by the Board of Directors,
he would be granted a severance allowance equal to six months salary and
benefits continuation upon signing of a non-compete agreement and a full release
of all claims and obligations. Vesting of stock options would cease as of the
last day that services are actively provided to the Company. Mr. Carlson left
the Company in September 2005. His severance agreement, which provided for a
cash payment of $63,000 in addition to the benefits contemplated by the parties
in 2002, is attached as Exhibit 10.1 to the Form 8-K filed by the Company on
October 14, 2005.

Mr. Maheswaran’s Offer Letter provides for the following severance benefits for
Mr. Maheswaran if the Company terminates his employment other than for death,
disability, or Cause (as defined in the Offer Letter) or Mr. Maheswaran resigns
for Good Reason (as defined in the Offer Letter) within 30 days of an event that
constitutes Good Reason:

 

  •   twelve months of base salary

 

  •   up to 12 months of medical, dental, life, and long-term disability
insurance (or cash equivalent)

 

  •   to the extent not already vested, an additional 25% of the inducement
awards made on April 3, 2006 (time-vested option, performance-vested option and
restricted stock) would become fully vested



--------------------------------------------------------------------------------

The above severance benefits are contingent upon Mr. Maheswaran’s execution of a
release agreement and his compliance with the restrictive covenant contained in
the Offer Letter regarding employment with or consultation for the Company’s
competitors.

Mr. Maheswaran’s Offer Letter provides the following severance benefits for
Mr. Maheswaran if within twelve months of a Change in Control (as defined in the
Offer Letter) the Company terminates his employment other than for death,
disability or Cause or he resigns for Good Reason within 30 days of an event
that constitutes Good Reason:

 

  •   two times annual base salary

 

  •   two times annual target bonus

 

  •   pro-rated target bonus for the fiscal year of the termination

 

  •   up to twenty-four months of medical, dental, life, and long-term
disability insurance (or cash equivalent)

 

  •   to the extent not already vested, all of the Equity Awards would become
fully vested

 

  •   to the extent any severance payment after a Change in Control is subject
to an excise tax, a gross-up payment with respect to the excise tax

These Change in Control severance benefits are contingent upon Mr. Maheswaran’s
execution of a release.